Title: To John Adams from the Comte de Sarsfield, 29 April 1780
From: Sarsfield, Guy Claude, Comte de
To: Adams, John


     
      Saturday april the 29th. 1780
     
     Count Sarsfield thinks, that, though in fact it is an injury done to his friendship for Mr. Adams, Mr. Adams doth not Know him so thoroughly as not to suspect him of having neglected the commission he gave him about Mr. de Malesherbes’s remonstrances.
     He will most likely wonder at their being prohibited, nothing however is more true there is a Very great difficulty to get them. Count Sarsfield bestirs him Self, has given orders and till now could not succeed.
     Perchance Mr. Adams could succeed better as a foreigner. He must apply to one Mos. Amaury a bookseller Au palais (the Palais is our Westminster Hall) but if he finds them there, he is desired to give forthwith notice of his good luck to Count Sarsfield to avoid getting two copies of those performances as there is a man searching for one in every corner of the town.
     Count Sarsfield wishes to Know if this note was understood, for if not he will write another in french. Begs Mr. Adams and Mr. Dana to be persuaded of his most Sincere Attachment.
    